Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 1 of 6




                    EXHIBIT 1
                 Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 2 of 6




From:                             Troutman, Eric J.
Sent:                             Saturday, July 13, 2019 1:40 AM
To:                               Keith J. Keogh
Cc:                               Delnero, Daniel Lee; Lipscomb, Keshia; Anthony Paronich; Gillett, Brian M.
Subject:                          RE: Lyft/Yodel


Hi Keith

You contend we called your client without consent. Seems unlikely but we want to investigate. If it turns out your claim
has merit then, in theory, whatever issue resulted in improper calls to your client may be impacting class members as
well—that is, after all, your entire basis for bringing a class action isn’t it?

So if we find a problem, we can solve the problem, no more improper calls to the class. Then again, if there never was a
problem because your client never received improper calls we can find that out quickly as well. Not sure why you’re
being so mysterious here, but it isn’t helping anybody.

                                   Eric J. Troutman
                                   Partner
                                   Squire Patton Boggs (US) LLP
                                   555 South Flower Street, 31st Floor
                                   Los Angeles, California 90071
                                   T +1 213 689 6510
                                   O +1 213 624 2500
                                   F +1 213 623 4581
                                   eric.troutman@squirepb.com | squirepattonboggs.com
                                   Do Better: tcpaworld.com




From: Keith J. Keogh <keith@keoghlaw.com>
Sent: Thursday, July 11, 2019 3:45 PM
To: Troutman, Eric J. <eric.troutman@squirepb.com>
Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>; Lipscomb, Keshia <keshia.lipscomb@squirepb.com>; Anthony
Paronich <anthony@paronichlaw.com>; Gillett, Brian M. <brian.gillett@squirepb.com>
Subject: [EXT] RE: Lyft/Yodel

Eric,

Since your client knows who Plaintiff is, how can you possibly assert you have consent for him or anyone, if you don’t
know what number you are calling him at?

Yet, if we give Plaintiff’s number, will Defendants agree not to make calls to any putative class members as that appears
to be what you are saying? If not, please explain how providing Plaintiff’s number would stop the calls to the class.



Keith J. Keogh
Keogh Law, LTD.
55 W. Monroe St., Ste. 3390
Chicago, Il 60603
312.374.3403 (Direct)
312.726.1092 (Main)
312.726.1093 (Fax)
                                                            1
                 Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 3 of 6
Keith@KeoghLaw.com
www.KeoghLaw.com



From: Troutman, Eric J. <eric.troutman@squirepb.com>
Sent: Thursday, July 11, 2019 5:21 PM
To: Keith J. Keogh <keith@keoghlaw.com>
Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>; Lipscomb, Keshia <keshia.lipscomb@squirepb.com>; Anthony
Paronich <anthony@paronichlaw.com>; Gillett, Brian M. <brian.gillett@squirepb.com>
Subject: RE: Lyft/Yodel

Keith

Following up. We ae unable to stop calls to your client or effected members of the class (if any) if we cannot investigate
and remediate the issues (if any) here. Please provide the phone number at issue.

                                    Eric J. Troutman
                                    Partner
                                    Squire Patton Boggs (US) LLP
                                    555 South Flower Street, 31st Floor
                                    Los Angeles, California 90071
                                    T +1 213 689 6510
                                    O +1 213 624 2500
                                    F +1 213 623 4581
                                    eric.troutman@squirepb.com | squirepattonboggs.com
                                    Do Better: tcpaworld.com




From: Keith J. Keogh <keith@keoghlaw.com>
Sent: Friday, July 5, 2019 11:13 AM
To: Troutman, Eric J. <eric.troutman@squirepb.com>
Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>; Lipscomb, Keshia <keshia.lipscomb@squirepb.com>; Anthony
Paronich <anthony@paronichlaw.com>; Gillett, Brian M. <brian.gillett@squirepb.com>
Subject: [EXT] Re: Lyft/Yodel

Eric

Refusing to agree to a one way exchange of information is bad faith?

Anyway, please follow the court rules and when you ask us to deviate them, don’t insult us when we won’t agree.

Keith J. Keogh
Keogh Law Ltd.
55 W. Monroe, Ste. 3390
Chicago, Il. 60603
312.726.1092
KeoghLaw.com

Sent from my iPhone

On Jul 5, 2019, at 12:55 PM, Troutman, Eric J. <eric.troutman@squirepb.com> wrote:

        Keith


                                                             2
         Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 4 of 6
I don't recall you- or any plaintiff in any of the hundreds of similar cases I've handled- refusing to provide
a phone number previously. Thats bad faith. My client can't properly respond to the complaint without
the number. If you won't provide the number I can only assume the case was filed without probable
cause and alert the court and request dismissal.

Sent from Workspace ONE Boxer

On Jul 5, 2019 10:44 AM, "Keith J. Keogh" <keith@keoghlaw.com> wrote:
 Eric

 As you may recall from other cases, we are willing to engage in informal discovery provided it is
 reciprocal.

 So we will provide plaintiff’s number provided you share what information you find regarding the
 number including the call records when you discover it.

 Your response below, just states you may provide a response after formal discovery.

 That is fine, but if sharing information won’t be reciprocal then you will need to wait until we respond
 to your formal discovery until we provide the number.

 Keith J. Keogh
 Keogh Law Ltd.
 55 W. Monroe, Ste. 3390
 Chicago, Il. 60603
 312.726.1092
 KeoghLaw.com

 Sent from my iPhone

 On Jul 5, 2019, at 12:18 PM, Troutman, Eric J. <eric.troutman@squirepb.com> wrote:

         Hope you folks had a nice Fourth. My client would like to look into the claims asserted
         in this suit. Please provide the numbers as soon as possible. Thank you.


          <image001.jpg>        Eric J. Troutman
                                Partner
          <image003.png>        Squire Patton Boggs (US) LLP
                                555 South Flower Street, 31st Floor
                                Los Angeles, California 90071
                                T +1 213 689 6510
                                O +1 213 624 2500
                                F +1 213 623 4581
                                eric.troutman@squirepb.com | squirepattonboggs.com
                                Do Better: tcpaworld.com




         From: Troutman, Eric J.
         Sent: Tuesday, July 2, 2019 8:39 PM
         To: 'Anthony Paronich' <anthony@paronichlaw.com>; keith@keoghlaw.com
         Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>; Lipscomb, Keshia
         <keshia.lipscomb@squirepb.com>; Gillett, Brian M. <brian.gillett@squirepb.com>
         Subject: RE: [EXT] RE: Lyft/Yodel

                                                      3
Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 5 of 6
This will confirm we have been retained to represent Yodel. We will, of course, share
any appropriate and discoverable documents at the proper time as the case proceeds.
Please provide the phone numbers so my client can look into the claims asserted in the
complaint. Thank you.


<image001.jpg>        Eric J. Troutman
                      Partner
<image006.png>        Squire Patton Boggs (US) LLP
                      555 South Flower Street, 31st Floor
                      Los Angeles, California 90071
                      T +1 213 689 6510
                      O +1 213 624 2500
                      F +1 213 623 4581
                      eric.troutman@squirepb.com | squirepattonboggs.com
                      Do Better: tcpaworld.com




From: Anthony Paronich <anthony@paronichlaw.com>
Sent: Friday, June 28, 2019 1:27 PM
To: Troutman, Eric J. <eric.troutman@squirepb.com>; keith@keoghlaw.com
Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>
Subject: [EXT] RE: Lyft/Yodel

Hey, Eric. Good to connect with you again.

Once you guys get on file with an appearance or can confirm that you’ve been
retained, we’d be happy to send that over as long as you’d agree to share the results of
any investigation you engage in using that information.

Anthony

From: Troutman, Eric J. <eric.troutman@squirepb.com>
Sent: Friday, June 28, 2019 3:55 PM
To: keith@keoghlaw.com; anthony@paronichlaw.com
Cc: Delnero, Daniel Lee <daniel.delnero@squirepb.com>
Subject: Lyft/Yodel

Hi fellas

Long time no chat.

Can you shoot me the phone numbers at issue in this new one you guys have going
against Yodel and Lyft in Atl? Thanks.


<image001.jpg>        Eric J. Troutman
                      Partner
<image005.png>        Squire Patton Boggs (US) LLP
                      555 South Flower Street, 31st Floor
                      Los Angeles, California 90071
                      T +1 213 689 6510
                      O +1 213 624 2500
                      F +1 213 623 4581
                      eric.troutman@squirepb.com | squirepattonboggs.com
                      Do Better: tcpaworld.com



                                             4
               Case 1:19-cv-02914-TWT Document 28-2 Filed 09/13/19 Page 6 of 6




               ---------------------------------------------------------------------
               47 Offices in 20 Countries

               This message is confidential and may be legally privileged or otherwise
               protected from disclosure. If you are not the intended recipient, please telephone
               or email the sender and delete this message and any attachment from your
               system; you must not copy or disclose the contents of this message or any
               attachment to any other person.

               For information about how Squire Patton Boggs processes EU personal data that
               is subject to the requirements of the EU General Data Protection Regulation,
               please see our Privacy Notice regarding the processing of EU personal data about
               clients and other business contacts pursuant to the GDPR at
               www.squirepattonboggs.com.

               Squire Patton Boggs (US) LLP is part of the international legal practice Squire
               Patton Boggs, which operates worldwide through a number of separate legal
               entities. Please visit www.squirepattonboggs.com for more information.

               #US
               ---------------------------------------------------------------------




               This email has been scanned for spam and viruses. Click here to report this email
               as spam.




       This email has been scanned for spam and viruses. Click here to report this email as spam.




This email has been scanned for spam and viruses. Click here to report this email as spam.




                                                              5
